Order entered March 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00245-CV

                            IN THE INTEREST OF J.C., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 13-00345W

                                             ORDER
       The reporter’s record in this termination of parental rights appeal is overdue. By postcard

dated March 13, 2015, we notified Court Reporter Martha Grant that the reporter’s record was

overdue in this case. We directed Ms. Grant to file the record within ten days and cautioned her

that any request for an extension must be submitted in writing explaining the extraordinary

reasons for the delay. To date, Ms. Grant has not responded.

       Accordingly, we ORDER Martha Grant, Official Court Reporter for the 304th Judicial

District Court, to file, within TEN DAYS, either (1) the reporter’s record; or (2) written

verification that appellant has not requested the record.

       Because this is a parental termination case, we remind both the trial court and Ms. Grant

that it is the responsibility of the Court Reporter to prepare, certify, and timely file the reporter’s

record and that the trial court must direct Ms. Grant to immediately commence the preparation of
the reporter’s record. The trial court must arrange a substitute reporter if necessary. TEX. R.

APP. P. 28.4(b)(1).

       We notify appellant that if we receive verification that no request for the record has been

made, the appeal will be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Andrea Martin
       Presiding Judge of the 304th Judicial District Court

       Ms. Martha Grant
       Official Court Reporter, 304th Judicial District Court

       All parties



                                                    /s/       ELIZABETH LANG-MIERS
                                                              JUSTICE